Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 March 2022 is being considered by the examiner.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art references of record do not expressly teach or render obvious the claimed invention as recited in claim 16. Specifically, the prior art references of record fail to teach or suggest at least: “A computer-implemented method comprising: obtaining, by a mobile device, a file comprising a plurality of guidance elements that describe a workflow for configuring an ... automation device; obtaining the file to a deployment application comprised in the mobile device; ... determining, by the deployment application a type of the apparatus, parameters and communication protocol used by the apparatus; translating, by the deployment application, the workflow to be compatible with the apparatus based on the type of the apparatus and parameters and communication protocol used by the apparatus; translating the guidance elements into 
In particular, an updated search of the prior art determined that the following references are pertinent to the claimed subject matter, but fail to teach or suggest at least the above-recited limitations for the following reasons:
Brun et al., U.S. 2017/0214541 A1, teaches systems and methods for designing and configuring a common automation system controller including the development of workflow models for one or more connected automation devices and process therefor, but does not more particularly teach obtaining a workflow comprising a plurality of guidance elements and used for configuring an automation device by a deployment application in a mobile device, determining apparatus type, parameters and communication protocol, translating the workflow to be compatible with the automation device based on the type, parameters and communication protocol, translating the guidance elements of the translated workflow into computer instructions, and using the computer instructions to configure the automation device;
Callaghan et al., U.S. 7,233,830 B1, teaches systems and methods for application and service management for industrial control devices, including the configuration and provisioning of applications and services on individual devices, but does not more particularly teach obtaining a workflow comprising a plurality of guidance elements and used for configuring an automation device by a deployment application in a mobile device, determining apparatus type, parameters and communication protocol, translating the workflow to be compatible with the automation device based on the type, parameters and communication protocol, translating the guidance elements of the translated workflow into computer instructions, and using the computer instructions to configure the automation device;
Colombo et al., U.S. 2012/0265324 A1, teaches systems and methods for configuration and SOA-based automation devices, including the design, provisioning and configuration of applications and services on individual automation devices, but does not more particularly teach obtaining a workflow comprising a plurality of guidance elements and used for configuring an automation device by a deployment application in a mobile device, determining apparatus type, parameters and communication protocol, translating the workflow to be compatible with the automation device based on the type, parameters and communication protocol, translating the guidance elements of the translated workflow into computer instructions, and using the computer instructions to configure the automation device;
Douglas et al., U.S. 2019/0028360 A1, teaches systems and methods for configuring flow and/or dataflow for a computer service utilizing interoperability behavior links that enable developers to avoid having to design compatibility code, but does not more particularly teach obtaining a workflow comprising a plurality of guidance elements and used for configuring an automation device by a deployment application in a mobile device, determining apparatus type, parameters and communication protocol, translating the workflow to be compatible with the automation device based on the type, parameters and communication protocol, translating the guidance elements of the translated workflow into computer instructions, and using the computer instructions to configure the automation device;
Hasabnis et al., U.S. 2015/0277867 A1, teaches systems and methods for facilitating interoperability of one or more control flow modules utilizing compatibility models such that modules and control flows may be configured to operate across systems, but does not more particularly teach obtaining a workflow comprising a plurality of guidance elements and used for configuring an automation device by a deployment application in a mobile device, determining 
Mundlapudi et al., U.S. 9,336,288 B2, teaches systems and methods for ensuring workflow controller capability in order to format workflow controller data in a way such that incompatible workflow controllers may interact, but does not more particularly teach obtaining a workflow comprising a plurality of guidance elements and used for configuring an automation device by a deployment application in a mobile device, determining apparatus type, parameters and communication protocol, translating the workflow to be compatible with the automation device based on the type, parameters and communication protocol, translating the guidance elements of the translated workflow into computer instructions, and using the computer instructions to configure the automation device;
F. Praus, W. Granzer and W. Kastner, "Enhanced control application development in Building Automation," teaches methods for more efficiently developing building automation systems using a generic ontology and execution sandboxes, including a workflow for processing, but does not more particularly teach obtaining a workflow comprising a plurality of guidance elements and used for configuring an automation device by a deployment application in a mobile device, determining apparatus type, parameters and communication protocol, translating the workflow to be compatible with the automation device based on the type, parameters and communication protocol, translating the guidance elements of the translated workflow into computer instructions, and using the computer instructions to configure the automation device; and
Whitehill et al., U.S. 6,708,329 B1, teaches systems and methods for producing modules compatible with target system platforms by utilizing simulated system modules that are utilized to model target system behavior and to validate the configuration of the modules for the target system, but does not more particularly teach obtaining a workflow comprising a plurality of guidance elements and used for configuring an automation device by a deployment application in a mobile device, determining apparatus type, parameters and communication protocol, translating the workflow to be compatible with the automation device based on the type, parameters and communication protocol, translating the guidance elements of the translated workflow into computer instructions, and using the computer instructions to configure the automation device.
In view of the foregoing discussion, the identified claimed limitations, in combination with the other limitations of claim 16, are not present in the prior art of record and would not have been obvious; thus, pending claim 16 is allowed. Claims 22, 31 and 35 contain subject matter similar to that of claim 16, and are also allowed for the above reasons. Claims 17-19 and 21 depend from claim 16; claims 23-26 and 29-30 depend from claim 22; and claims 32-34 depend from claim 31, and are also allowable at least based on their dependence from allowable independent claims 16, 22 and 31.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communication from Examiner should be directed to ANDREW M. LYONS whose telephone number is (571) 270-3529. The examiner can normally be reached Monday to Friday from 9:00 AM to 5:00 PM. 
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, WEI ZHEN, can be reached at (571) 272-3708. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.
/Andrew M. Lyons/Examiner, Art Unit 2191